Citation Nr: 1211051	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD) with general anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran had active service from October 1988 to January 1992 and from June 2004 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee. 

In November 2010, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The service-connected PTSD with general anxiety disorder is shown to be manifested by a depressed mood, chronic sleep impairment, anxiety, hypervigilance, panic attacks occurring more than once a week, suicidal ideation, speech intermittently illogical, obscure or irrelevant, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, poor concentration, irritability, persistent delusions or hallucinations and memory loss for names of close relatives or own name.  His symptomatology is productive of total occupational and social impairment. 




CONCLUSION OF LAW

The criteria for the assignment of an initial 100 percent disability rating for service-connected PTSD with general anxiety are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9414 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants a 100 percent disability rating for the service-connected PTSD with generalized anxiety disorder.   The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file service treatment records and reports of his post-service care.  He has also been afforded VA examinations.  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran's psychiatric disability is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 which provides the rating criteria for PTSD.  The Board has also considered whether any additional rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule for rating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443  . 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The Veteran's service-connected PTSD is currently rated as 70 percent disabling.  For the reasons explained in greater detail below, the Board finds that a 100 percent disability rating is warranted.  

As has been discussed, assignment of a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Board will first discuss the symptoms identified in the ratings criteria and will then address any other aspects of the Veteran's psychiatric symptomatology which would warrant a higher disability rating.

With respect to symptoms of gross impairment in thought process or communication, the Veteran testified during the November 2010 hearing that he has difficulty communicating.  Specifically, he indicated that he would have difficulty expressing himself.  While not minimizing the severity of the Veteran's complaints, the record does not indicate that the Veteran's symptomatology results in a gross impairment in thought process or communication.  Indeed, a September 2009 VA treatment record indicated that the Veteran's thought process was "organized and goal directed."  The February 2009 VA examiner also noted that the Veteran's speech and thought process was "unremarkable."  Accordingly, the Board finds that a gross impairment in thought processes or communication has not been demonstrated. 

With respect to persistent delusions or hallucinations, while receiving VA outpatient medical treatment in December 2009, the Veteran reported that he "continues to hear gunshot sounds and sees things out of the corners of his eyes."  It was noted that these are random events which are "associated with [his] war" experience.  An addendum to this treatment report indicates that the Veteran's hallucinations are occurring due to "distortions in perception."   Similarly, during the November 2010 hearing, the Veteran testified that he experiences audio hallucinations "all the time" and has also experiences visual hallucinations.  Accordingly, the Board finds that persistent delusions or hallucinations have been demonstrated. 

While, the Veteran testified during the November 2010 hearing that he once ran through the yards of 14 different homes because he thought a dropped pipe was an improvised explosive device, and that he has a "violent temper," the record does not indicate that Veteran displays grossly inappropriate behavior or presents a persistent danger of hurting himself or others. 

A July 2009 VA treatment record describes the Veteran as "fairly groomed."  During the November 2010 hearing, the Veteran and his spouse testified that the Veteran will bathe "every couple of days" and will have to be reminded to do so.  It was noted that the Veteran's spouse would have to make appointments to have his hair cut because the Veteran would not.  In short, while the record indicates that the Veteran would neglect his personal appearance and hygiene, the evidence of record does not indicate that the Veteran's symptomatology results in an intermittent inability to perform activities of daily living. 

While the Board recognizes that the Veteran was described as having "distortions in perception" in a December 2009 VA treatment record, there record does not indicate, and the Veteran does not appear to allege, that he experiences disorientation to time or place. 

During the November 2010 hearing, the Veteran testified that he had forgotten the names of his uncles and cousins.  Accordingly, the Board finds that memory loss for names of close relatives has been demonstrated. 

In short, the record indicates that the Veteran has demonstrated two of the seven symptoms specified by the ratings criteria.  However, as noted above, the Board's inquiry is not limited to the criteria found in the VA rating schedule.  See Mauerhan, supra. 

In this capacity, the Board notes that the February 2009 VA examiner stated that the Veteran's symptomatology results in total occupational and social impairment due to his poor concentration, anger reactivity and severe reaction to crowds.  The VA examination report also indicates that the Veteran is "very withdrawn, argumentative with everyone, [has a] bad temper, . . . no interest, [and] worries [and is] anxious."  Based on the severity of these symptoms, along with the examiner's statement that the Veteran's symptoms result in "total occupational and social impairment due to PTSD signs and symptoms."  The Board finds that a 100 percent rating is warranted. 

Furthermore, the Board notes that the Veteran has been assigned a GAF score of 45 during the February 2009 VA examination report and in multiple outpatient treatment records.  This score is consistent of a serious impairment and the 100 percent rating the Board is assigning. 

Accordingly, the Board finds that the overall disability picture over the entire course of the period on appeal most closely approximates the criteria for a 100 percent disability rating.  As noted above, this is an initial disability rating case, and consideration has been given to additional staged ratings since service connection was made effective (i.e., different percentage ratings for different periods of time). See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection during which the PTSD warranted a disability rating other than 100 percent. 


ORDER

An initial 100 percent disability rating for service-connected PTSD with general anxiety disorder is granted, subject to the applicable law and regulations governing the payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


